The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 8 November 2022.     THIS ACTION IS FINAL.

Status of Claims

Claims 1-28 are pending.
Claim 1-28 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-28.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-28 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims) With regards to claim 1 / 8,15 / 22, the claim recites a method / system / product, which falls into one of the statutory categories.
2A – Prong 1: Claim 1-28, in part, recites 
 “… determining a pruning threshold for pruning a plurality of pre-trained weights based on a function of a classification loss and a regularization loss; the regularization loss comprising a count of unpruned weights; pruning a first set of pre-trained weights, of the plurality of pre-trained weights with a first value that is less  than the pruning threshold; and adjusting a second set of pre-trained weights of the plurality of pre-trained weights in response to a second value of each pre-trained weight in the second set of pre-trained weights being greater than the pruning threshold” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “determining”, “pruing”, “adjusting”, in the limitation citied above could be performed by human using paper / pen / calculator (e.g., a human network model analyzer could adjust model structure based on parameters learned ), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 8,15 / 22 recites the additional elements of using generic computer elements (like processor coupled to memory / executing program stored in a non-transitory computer readable medium), which are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / ,158 / 22 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors is WURC and does not add anything significant to the abstract idea. The claim is not patent eligible.
 (Dependent claims) 
Claims 2-7 / 9-14 / 16-21 / 23-28 are dependent on claim 1 / 8 / 15 / 22 and include all the limitations of claim 1 / 8 / 15 / 22. Therefore, claims 2-7 / 9-14 / 16-21 / 23-28 recite the same abstract ideas. 
With regards to claims 2 / 9 / 16 / 23, the claim recites further limitation “further comprising determining a differentiable pruned weight as a product of a pre-trained weight from the plurality of pre-trained weights and a differentiable function, the differentiable function determining a pruning value based on the pre- trained weight, the pruning threshold, and a temperature for smoothing the differentiable function”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting generic computers, the claim include limitations, based on their broadest reasonable interpretation, describe mathematical relationships and algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2).  The claim is not patent eligible.
With regards to claims 3-7 / 10-14 / 17-21 / 24-28, the claim recites further limitations on data processed, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.

Response to Argument

Applicant’s arguments filed 8 November 2022 has been fully considered but they are not fully persuasive. 
Regarding 103 rejections, Applicant’s amendment / argument overcome the issues, hence the rejections are withdrawn.
Regarding 101 rejections, 
1) Applicant argued that (p.7) “claim 1 is similar to Example 39 of the Subject Matter Eligibility examples… For example, equation 2 and 3 in paragraphs 54 and 55 of the publication are examples of equations for determining a derivative of the classification loss with respect to a threshold and a derivative of the classification loss with respect to a weight.  Such calculations are not practically performed in the human mind.
Examiner replies: First,  equation 2 and 3 in paragraphs 54 and 55 were not in the claims, even if these equation were claimed, they were calculus equations which could be performed by human on paper using pen and calculator.  The claims are not patent eligible.
2) Applicant argued that (p.8) 

    PNG
    media_image1.png
    443
    938
    media_image1.png
    Greyscale

Examiner replies: Example 39 is directed to generating facial image data for training neural networks, not practical for human mind to handle.  The invention claimed does not include any elements that cannot be processed by human mind with possible help of paper / pen / calculator.   The claims are not patent eligible.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128